DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0217637 to Shimada et al. [Reference 1 or the Information Disclosure Statement filed 6/25/20] (Shimada).
Shimada discloses a polymerizable composition for a color filter, including (A) a polymerizable compound, (B) a polymerization initiator, (C) a coloring agent, and (D) a polymer including at least a group having polymerization inhibiting ability and a group having surface localizability.  See the abstract.
In one exemplified embodiment, the polymerizable composition comprises a polymerizable compound, a resin, a dispersion composition, three specified solvents, a photopolymerization initiator, and a specific polymer.  See paragraphs [0302]-[0304].  The dispersion composition component, which is present in an amount of 24 parts by mass of the photopolymerizable composition, comprises a pigment and solvent (PGMEA) [i.e. propylene glycol monomethyl ether acetate, a preferred ester-based solvent E1 of the present invention], wherein the final dispersion composition has a solid content of 35.0% [i.e. 35 % solids and 100 – 35 = 65% PGMEA].  See paragraphs [0286]-[0290] and [0304].  The three specified solvents are 4 parts PGMEA, 6 parts cyclohexanone [an example of the ketone-based solvent E3 of the present invention], and 8 parts butyl acetate [a preferred specific example of the organic solvent E2 of 

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
3/25/21